BY THE COURT.
This action was brought on two promissory nates executed by the plaintiff in error to one Ransford and by him assigned to the defendant in error. On the trial the counsel for the plaintiff below offered to read the assignment without proof of the signature of Ransford, which was objected to by the defendant’s counsel, but the objection was overruled by the court.
We think the court erred in permitting the assignment to be read without proof. The statute renders proof of the signature of a note unnecessary unless denied under oath. This statute is an encroachment on the common law and should not therefore be extended beyond the fair import of its terms. Besides the defendant must be presumed to know whether he has signed the note himself and may therefore be reasonably required to make the affidavit denying the signature. But he cannot with so much justice be called on to deny the endorsement in the same manner or else to admit its genuineness.
The judgment below will therefore be set aside and the cause remanded for a new trial.